In related neglect proceedings pursuant to Family Court Act article 10, Doreen D., the paternal grandmother of the subject children, appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Elkins, J.), dated February 18, 2010, as granted that branch of the motion of the attorney for the children which was for a forensic examination of her.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Although forensic examinations should not be ordered in every case (see Matter of Pappas v Kells, 77 AD3d 952, 954 [2010]), the Family Court providently exercised its discretion in concluding that the circumstances of this case warrant a forensic examination of the appellant to aid in its determination as to whether custody of the subject children should be awarded to her (see Family Ct Act § 251; Stern v Stern, 225 AD2d 540 [1996]; cf. Matter of Womack v Jackson, 30 AD3d 433 [2006]; Matter of Gonzalez v Gonzalez, 15 AD3d 481, 483-484 [2005]). Rivera, J.E, Skelos, Florio and Austin, JJ., concur.